Citation Nr: 9921703	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of April 1992 and 
November 1992 in which the RO granted service connection for 
a low back disorder and assigned a noncompensable disability 
rating, granted service connection for peptic ulcer disease 
and assigned a 20 percent rating, denied service connection 
for a skin disorder, and denied service connection for 
bilateral pes planus.  

In May 1993, the veteran appeared and gave testimony at a RO 
hearing before a hearing officer, a transcript of which is of 
record.  In August 1993, the hearing officer granted service 
connection for pseudofolliculitis barbae and, in an August 
1993 rating decision, the RO assigned a 10 percent evaluation 
for this disability.  

In a September 1996 rating action, the RO reduced the 
evaluation for the veteran's peptic ulcer disease from 20 
percent to 10 percent disabling, effective July 23, 1996.  
The evaluation for the veteran's service connected low back 
disorder was increased from noncompensable to 20 percent 
disabling.  

In a decision of November 1997, the Board granted service 
connection for bilateral pes planus and restored the 20 
percent rating for the veteran's peptic ulcer disease.  The 
issues of an increased rating for a low back disorder, an 
increased rating for pseudofolliculitis barbae, and a current 
increased rating for a peptic ulcer disease were remanded to 
the RO for further development.  These issues are now before 
the Board for further appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran's low back disorder results in low back pain, 
mild muscle spasms in the lumbar paravertebral muscles and 
moderate limitation of low back motion; there is no 
evidence of severe limitation of low back motion nor other 
evidence of severe low back disability.  

2. The veteran pseudofolliculitis barbae causes multiple, 
hyperpigmented, scaling, and constant itching on the neck 
and beard area.  

3. The veteran's duodenal ulcer disease causes occasional 
abdominal pain and nausea and is productive of no more 
than moderate disability.  


CONCLUSION OF LAW

1. The schedular criteria for an evaluation in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998) 38 
C.F.R. § 4.71(a), Diagnostic Codes 5292, 5295 (1998).  

2. The schedular criteria for an evaluation of 30 percent for 
pseudofolliculitis barbae have been met.  38 
U.S.C.A.§§ 1155, 5107(a); 38 C.F.R.§§ 4.20, 4.118, 
Diagnostic Codes7899-7806 (1998).  

3. The schedular criteria for an evaluation in excess of 20 
percent for a duodenal ulcer have not been met.  38 
U.S.C.A.§§ 1155, 5107(a); 38 C.F.R. § 4.114, Diagnostic 
Code 7305(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds that the veteran's 
claims for an increased rating for a low back disorder, an 
increased rating for a skin disorder, and an increased 
current rating for a duodenal ulcer are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, these 
claims are not implausible.  The Board is also satisfied that 
all reasonable efforts have been made to develop the evidence 
pertaining to these claims and that no further assistance to 
the veteran is required to satisfy the VA's duty to assist 
him in its development as mandated by 38 U.S.C.A.§ 5107.  


I. Factual Basis  

On VA medical examination in December 1991, the veteran's 
complaints included persistent epigastric pain without 
hematemesis or melena.  Evaluation revealed epigastric pain 
on deep palpation.  The liver, kidney, and spleen were 
negative.  No masses were reported.  The veteran's stool was 
guaiac negative.  Physical evaluation of the veteran's skin 
was negative.  On musculoskeletal evaluation, complaints of 
low back pain were reported.  The veteran had 90 degrees of 
forward flexion, 20 degrees of lateral bending, and 20 
degrees of extension.  The diagnoses included peptic ulcer 
disease and muscular low back pain.  

During VA outpatient treatment in January 1992, the veteran 
complained of persistent epigastric pain.  Evaluation 
revealed tenderness in the epigastrium.  Bowel sounds were 
within normal limits.  The impression was peptic diathesis.  

In a March 1993 statement, Doctor R. J. Lambert, a 
chiropractor, reported that the veteran was under his care 
for the treatment of low back and neck injuries.  It was said 
that the veteran had been unable to work since late December 
1992.  

On VA orthopedic examination in March 1993, the veteran 
complained of constant low back pain resulting in an 
inability to lift weights or climb stairs.  Evaluation 
revealed no scoliosis or kyphosis.  Tenderness was reported 
in the lumbar musculature, bilaterally.  On forward flexion, 
the veteran's hands reached to the mid-shins with alleviation 
of back pain.  Backward extension was limited by exacerbation 
of pain.  It was said that the veteran's hands reached to the 
knees on bilateral lateral flexion with exacerbation of pain 
in the mid lumbar area, bilaterally.  Left rotation was very 
limited secondary to pain in the right lumbar paraspinals.  
Right rotation was limited secondary to pain in the left 
lumbar paraspinals.  It was reported that motion of the 
lumbar spine was limited in all directions by pain and 
guarding.  A review of earlier X-rays revealed straightening 
of lumbar lordosis with narrowing at L4-L5 and L5-S1.  
Neurological evaluation revealed no sensory deficits in the 
lower extremities and all reflexes were 2+.  The Patrick's 
sign was positive bilaterally.  The diagnosis was, 
essentially, low back pain with degenerative disc disease L4-
L5, L5-S1.  

On VA dermatological examination in March 1993, the veteran 
gave a history of problems with the skin over bearded areas.  
This problem was brought on by shaving.  Evaluation revealed 
multiple elevated lesions especially noted on all areas of 
the neck anteriorly and laterally in the bearded area.  The 
diagnosis was pseudofolliculitis barbae.  

On VA gastrointestinal examination in March 1993, the veteran 
complained of persistent epigastric pain and nausea.  He 
denied vomiting, hematemesis, and diarrhea.  The veteran 
weighed 189 pounds which was his maximum weight over the 
previous year.  Evaluation revealed no epigastric tenderness 
and the liver, kidneys, and spleen were not palpable.  Bowel 
sounds were active.  The veteran's stool was guaiac negative.  
The diagnosis was persistent peptic ulcer disease.  An 
endoscopic evaluation of April 1993 was negative.  

During a May 1993 RO hearing, the veteran said that his 
service-connected low back disability interfered with his 
employment as a deliveryman.  The veteran said that his 
ability to bend was restricted and that his back disorder 
also affected his sex life.  He also said that his stomach 
disorder resulted in epigastric distress which made it 
difficult to sleep.  The veteran also testified that his 
pseudofolliculitis barbae was spreading.  

During a July 1996 VA orthopedic examination, the veteran 
complained of constant muscle spasms and low back pain after 
prolonged standing.  Evaluation revealed a normal gait and no 
back support was being worn.  Straight leg raising tests were 
negative and the Patrick's test was negative.  There was 
tenderness at the L5-S1 level.   No scoliosis was reported.  
Neurological evaluation revealed deep tendon reflexes, knee 
jerks, and ankle jerks to be 2+.  There were no sensory 
deficits in the lower extremities to pin prick and fine touch 
and muscle strength was 5/5.  There were no postural 
abnormalities or fixed deformities.  Mild spasm of the 
paralumbar muscles was reported.  The veteran had 95 degrees 
of forward flexion, 28 degrees of backward extension, 30 
degrees of left lateral flexion, 38 degrees of right lateral 
flexion, 26 degrees of left rotation and 28 degrees of right 
rotation.  It was reported that there was pain in the L5-S1 
area at the end of range of motion.  Review of a January 1993 
MRI study showed posterior and right posterolateral disc 
herniation at the L4-5 level with asymptomatic compromise of 
the right neuroforamen.  Posterior bulging at the L3-L4 level 
was noted.  The diagnoses were history of a February 1991 
back strain; chronic low back pain; a herniated nucleus 
pulposus at L4-L5 with narrowing of the right L4 foramina; 
and minimal degenerative changes at the LS spine.  

On a July 1996 VA gastrointestinal examination, it was 
reported that the veteran's epigastric pain was relieved with 
medication.  The veteran's weight was 190 pounds which was 
his maximum weight over the previous year.  Laboratory 
studies reveled hematocrit of 32.9 and hemoglobin of 11.0.  
The diagnosis was peptic ulcer disease.  

During an October 1998 VA orthopedic examination, the veteran 
complained of spasm and pain in the low back since 1991.  He 
reported intermittent treatment by a chiropractor for pain.  
The veteran's back pain would occasionally flare-up with no 
known precipitating factor.  He did not use a cane or 
crutches, but it was noted that he needed a back brace and a 
tens unit.  It was noted that the veteran had worked as a 
mail carrier until one and a half years earlier.  It was said 
that he could not bend or lift weight and the veteran was 
looking for a desk job.  On evaluation, the veteran had 76 
degrees of forward bending and 30 degrees of backward 
extension.  Left lateral bending was 40 degrees and right 
lateral bending was 38 degrees.  Left rotation was 10 degrees 
and right rotation was 12 degrees.  It was noted that there 
was pain at L4-L5 at the extreme of rotation.  Objective 
evidence of pain was reported.  Additional limitation due to 
pain, fatigue, and weakness could not be assessed but it was 
noted that the veteran could toe and heel walk and squat 
three times without pain.  No weakness was noted but there 
was tenderness at the L4-L5 level.  Straight leg raising was 
positive to 60 degrees, bilaterally.  There were no postural 
abnormalities or fixed deformities, but mild spasm of the 
paralumbar muscles was reported.  No neurological 
abnormalities were reported.  A review of an earlier CT scan 
showed diffuse disc bulging at the L2-3 and L5-S1 levels, 
spinal stenosis at L4-5, and gloval bulging of annulus 
fibrosis.  An X-ray showed slight narrowing of the L4-5 disc 
and reversed lordotic curvature.  The diagnoses were lumbar 
strain, mild chronic low back pain, degenerative disc disease 
at L4-5 and L5-S1 with central bulging, and a possibly 
congenital spinal stenosis at L4-5.

The examining physician commented that the veteran could walk 
functionally and could squat three times without pain.  He 
was noted to have pain of a 3-4 scale at the end stage of 
turning from side to side.  There was no pain at rest and no 
neurological deficits in the lower extremities due to nerve 
root compression.  The veteran was limited in lifting weight 
to 20 pounds and repeated bending was also limited.  It was 
said that he could do a desk job or a postal job with 
restrictions on lifting and the use of a brace.  It was also 
said that there was no functional loss due to pain.  

On a VA dermatology examination in October 1998, the veteran 
gave a history of constant, itching, facial lesions since 
1988.  Evaluation revealed multiple hyperpigmented papules in 
the beard area.  There was mild scaling on the papules which 
were said to be itchy.  The diagnosis was pseudofolliculitis 
barbae.  

During an October 1998 VA gastrointestinal examination, the 
veteran complained of occasional epigastric pain brought on 
by stress.  He was said to not have incapacitating episodes 
and there was no vomiting, altered bowel habits, hematemesis, 
or melena.  He was currently taking Prilosec, 30 mg.  There 
were no circulatory disturbances after meals, diarrhea, or 
constipation and the veteran did not have episodes of 
distention or colic.  No changes in weight were reported and 
the veteran did not have anemia.  On evaluation, the veteran 
was said to six feet tall and to weigh 192 pounds.  His 
abdomen was normal and soft.  Bowel sounds were normoactive 
and there was no hepatosplenomegaly or masses.  The diagnosis 
was mild duodenal ulcer disease.  He was said to have 
symptoms compatible with a duodenal ulcer with past 
exacerbation.  It was reported that there was no impairment 
of health.  

In a November 1998 addendum to the October 1998 dermatology 
examination, it was said that the veteran's 
pseudofolliculitis barbae was moderate in severity.  There 
was no constant exudate but there was constant itching.  The 
lesions were said to involve the neck and face but there was 
no marked disfigurement or ulceration.  There was some scale 
and a few tiny crusts.  No evidence of sepsis was reported 
and the only neurologic manifestation was itching.  In the 
examiner's opinion, the condition was not exceptionally 
repugnant.  


II. An Increased Rating for a Low Back Disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The veteran's service-connected low back 
disorder has been assigned a 20 percent rating under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5295.  This 
rating is assigned under Diagnostic Code 5295 if there is a 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of unilateral lateral spine motion in the 
standing position.  A 40 percent evaluation may be assigned 
under this diagnostic code for a severe lumbosacral strain 
with listing of the entire spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The veteran's low back disability may also be evaluated under 
the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5292 
for loss of lumbar spine motion.  A 20 percent rating is 
assigned under this diagnostic code if there is moderate 
limitation of motion in the lumbar spine.  A 40 percent 
rating is assignable if there is severe limitation of lumbar 
spine motion.  

It is unclear whether the veteran actually has a herniated 
lumbar disc.  However, if he does, such pathology is not 
service connected.  He has service connection only for a low 
back disorder in the nature of a lumbar strain.  

Recent examinations of the veteran's low back have noted 
muscle spasm in the low back but there were no postural 
abnormalities or deformities, such as listing of the spine, 
or a positive Goldwaite's sign.  In addition, marked 
limitation of forward flexion has not been reported and there 
is no abnormal mobility of the spine.  Since that is the 
case, a 40 percent rating under the provisions of Diagnostic 
Code 5295 is not warranted for the veteran's low back 
disability.  In addition, review of the recent examination 
reports does not show that the veteran has the equivalent of 
severe limitation of motion in the low back so as to warrant 
an increased rating under the provisions of Diagnostic Code 
5292.  

As regards the provisions of 38 C.F.R.§§ 4.40 and 4.45 and 
the opinion of the United States Court of Appeals for 
Veterans Claims, (Court) in DeLuca v. Brown, 8 Vet. APP. 202 
(1995), the Board notes that there were no symptoms of 
incoordination, weakness, fatigability or lack of endurance 
noted on VA orthopedic examination in October 1998.  While 
some pain on low back motion was reported, this was noted 
only on the extremes of lumbar spine rotation.  The veteran's 
service-connected low back disability is therefore adequately 
reflected at present by the 20 percent evaluation currently 
assigned.  

III. An Increased Rating for Pseudofolliculitis Barbae.  

The veteran's pseudofolliculitis barbae is rated under the 
provisions of 38 C.F.R.§ 4.118, Diagnostic Code 7806 as 
analogous to eczema.  Under the provisions of this diagnostic 
code a 10 percent evaluation is assigned if there 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
assignable if there is constant exudation, constant itching, 
extensive lesions, or marked disfigurement.  

On recent VA dermatology examination in October 1998 there 
were multiple hyperpigmented papules in the veteran's beard 
and neck area.  While there was some scaling and itching, no 
exudation was noted.  In an addendum of November 1998, it was 
reported that there was constant itching but no exudation, 
marked disfigurement, or exceptional repugnance was found.  
Since the evidence does show constant itching, the criteria 
for an increased rating of 30 percent for the veteran's 
service-connected skin disability have been met.  However, in 
the absence of ulceration, extensive exfoliation, or 
crusting, or systemic or nervous manifestations, or 
exceptional repugnance, the criteria for a 50 percent rating 
have not been met.  

IV.  An Increased Rating for a Duodenal Ulcer Disease.  

The veteran's duodenal ulcer is specifically evaluated under 
the provisions of 38 C.F.R.§ 7305.  A duodenal ulcer is 
assigned a 20 percent rating under the provisions of this 
diagnostic code if there is moderate symptomatology with 
recurring episodes of severe symptoms two or three times a 
year which average 10 days in duration; or with continuous 
moderate symptoms.  A 40 percent rating is assigned for a 
duodenal ulcer if moderately severe with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more which occur 
at least four or more times annually.  

On the veteran's recent VA gastrointestinal examination, the 
veteran reported occasional abdominal pain but no 
incapacitating episodes of abdominal stress were noted.  
There is no evidence of record which indicates that the 
veteran has anemia or has experienced weight loss in recent 
years.  On the most recent VA examination it was reported 
that the veteran's duodenal ulcer did not cause impairment of 
health.  Further, the duodenal ulcer disease was classified 
as mild.  The veteran's current rating of 20 percent 
contemplates that the disorder is moderate.  In view of this 
evidence, it is apparent that the veteran does not now meet 
the schedular criteria for a 40 percent rating for his 
duodenal ulcer disease.  Therefore this disorder remains 20 
percent disabling under the provisions of Diagnostic Code 
7305.  


ORDER

Entitlement to an increased rating for a low back disorder is 
denied.  

Entitlement to an increased rating for pseudofolliculitis 
barbae is granted to the extent indicated, subject to the law 
governing the payment of monetary benefits.  

Entitlement to an increased rating for duodenal ulcer is 
denied.  


		
	BRUCE E.HYMAN
	Member, Board of Veterans' Appeals



 

